Citation Nr: 1124070	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-32 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for residuals of gunshot wound to the spinal muscles.

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

The Veteran was scheduled for videoconference Board hearing in May 2011, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d) (2010).

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for an initial evaluation in excess of 20 percent.  Analysis of the issue, therefore, requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  


FINDINGS OF FACT

1.  While in service, the Veteran had a through and through gunshot wound, with the exit wound in his back, involving Muscle Group XX.

2.  Throughout the rating period on appeal, the Veteran's residuals of gunshot wound to the spinal muscles are manifested by complaints of numbness, tingling, a "heavy feeling", discomfort on twisting, pain, increased fatigability, and weakness; objectively, the evidence reflects no more than moderate degree of disability with no decease in coordination or uncertainty of movement, and normal gait and posture. 

3.  The Veteran is separately rated for a scar of the residuals of gunshot wound to the right posterior back.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for residuals of a gunshot wound to the spinal muscles have not been met at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.73, Diagnostic Code 5320 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran is appealing the initial rating assignment as to his residuals of a gunshot wound to the spinal muscles.  Because the October 2006 RO decision granted the Veteran's claim of entitlement to service connection, that claim was substantiated.  His filing of a notice of disagreement to the initial rating assignment does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The August 2009 statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for the Veteran's disability. (38 C.F.R. §§ 4.73, DC 5320.)  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA medical examination and treatment records, photographs, and the statements of the Veteran in support of the Veteran's claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Board notes that the claims file does not include records from the Veteran's initial hospitalization in service.  When rating muscle group injuries, the Board notes that the history of the injury is a factor for consideration.  Although the hospitalization STRs are not of record, the claims file does include records from the Veteran's January 1966 separation examination and records from 1967, 1975, 1998, 2003, and 2006 through 2009.  Thus, the Board finds that the history of the Veteran's disability, as documented in the record, is adequate for adjudication of the appeal. 

The Board also notes that the Veteran has averred that he is missing two pages of records. (See copy of electronic mail dated in August 2009.)  In a letter to the Veteran's congressman, dated in April 2010, the RO noted that no further records are available.  In addition, the Veteran has not provided any indication as to how these two pages, which he alleges list medications he had in service, and the military bases where he was present, would be beneficial to his disability rating claim.  Thus, the Board finds that a remand to attempt to obtain these generally unidentified records is not warranted.  

VA examinations with respect to the issue of appeal were obtained in 2006, 2007, and 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate, as they are predicated on reviews of the claims file, and examinations and interviews with the Veteran regarding his complaints.  The examination reports provided findings for consideration in rating the disability.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  In addition, the claims file includes a radiology report, which is addressed in the May 2009 VA examination report. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under 38 C.F.R. § 4.56 muscle disabilities are evaluated as follows:  (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over  the tibia, evidence establishes that the muscle damage is minimal. (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: (1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection. (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. (2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of  power or lowered threshold of fatigue when compared to the sound side. (3) Moderately severe disability of muscles--(i) Type of  injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more  muscle groups.  Indications on palpation of loss of deep  fascia, muscle substance, or normal firm resistance of  muscles compared with sound side.  Tests of strength and  endurance compared with sound side demonstrate positive evidence of impairment. (4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity  missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged  infection, or sloughing of soft parts, intermuscular binding  and scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Ragged, depressed and  adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests  of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of  muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in  wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56 (d)(2010)

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service-connected for residuals of gunshot wound to the spinal muscles, evaluated as 20 percent disabling, effective from April 18, 2006.  When rating muscle group injuries, the Board notes that the history of the injury is a factor for consideration.  As noted above, the record does not contain in-service hospitalization records for the Veteran's gunshot wound; however, there are records from his January 1966 separation examination and records from 1967, 1975, 1998, 2003, and 2006 through 2009.  The records reflect that the Veteran was injured in November 1965.  The Veteran's undated report of medical history for military separation reflects that he reported gunshot wounds of the right arm and right posterior chest.  The report of medical examination reflects a healing wound to the right chest, a healing wound of the right arm, and scars of the right arm and right back.  It does not reflect a "healing wound" to the back; thus, the record reflects that at the time of separation from service, the Veteran's back wound had already healed.  

A post service June 1967  "summer camp" military facility medical record reflects "chest and arm wound in Vietnam [November] 65 discharged without returning to duty after several months in hospital no disability but has discomfort from fractured ribs which have not united.  Light duty."

A report of a May 1975 special orthopedic examination reflects that the Veteran reported that he received a gunshot wound in Vietnam and eventually was medivaced to Great Lakes Naval Hospital.  He reported that he spent approximately two and a half months hospitalized at Clark Air Force base in the Philippines and Great Lakes Naval Hospital.  Upon physical examination, it was noted that the paravertebral musculature was well-developed and not spastic, contracted, fibrotic nor atrophic.  It was noted that the Veteran could bend forward and touch his toes with both hands with ease and with no discomfort alleged or apparent.  The examiner noted that the back was unrestricted and symptom-free.  The Veteran's May 1975 statement for a VA examination reflects that he reported pain in his side and arm when overactive, and scars.

A January 1998 VA examination report reflects the opinion of the examiner was as follows: "[r]egarding his chest and muscle injury by the gunshot wounds, I think is very stable and quite functional.  I don't think is playing any role in altering his functional abilities.  I don't see any new change from the previous exam."

A September 2003 VA examination report reflects that the Veteran was evaluated for residuals of gunshot wound to the right arm and chest.  The report notes a scar in the latissimus doris muscle area (exit wound).  There was no limitation of motion or function caused by the scar.  The report is negative for complaints with regard to the back muscles.

An August 2006 VA examination report reflects that the Veteran reported that he gets a heavy feeling around the wound in his back.  He noted that it feels like an aching sensation with reaching or bending over.  He noted muscles in the back feel weak, and he specifically feels discomfort if increased weight is put on the area - such as when sitting down or getting into a car.  It was also noted that he wakes up at night with pain in the area of the gunshot wound to the back.  The examiner noted that X-ray examination revealed a healed fracture deformity of the right 4th rib, posterolaterally.  There were no significant effects on his general occupation.  There was no effect on his grooming, toileting, bathing, feeding, traveling, or shopping.  There was a mild effect on his dressing.  There was a moderate effect on chores.  The Veteran also reported that he no longer bowls or plays golf due to discomfort with twisting, and that he avoids chores that require twisting or bending.   

An October 2007 VA examination report reflects that the Veteran reported that he seems to have decreased strength in his back, also has heaviness and "tingles" in the wound area, especially when he bends and twists and lefts.  He had no incontinence of bowel or bladder.

A January 2008 VA psychology consult record reflects that the Veteran had normal posture and gait.  It was noted that the Veteran reported that he enjoys working on cars in his leisure time.

A January 2009 podiatry consult record reflects that the Veteran wears heavy boots while shoveling; thus, indicating that his back disability does not prevent such a chore. 

A May 2009 VA muscles examination report reflects that with regard to the gunshot exit wound that there was pain, increased fatigability, and weakness, but no decease in coordination or uncertainty of movement.  The symptoms were described as numbness, tingling and a "heavy feeling".  There were reported flare-ups of muscle injury residuals which were moderate in severity.  There was no additional limitation of motion or other functional impairment.  There were no effects on his daily activities.  A May 2009 radiology record reflects findings of an old fracture of the fourth right rib and that the 11th right rib has a short section missing at its midportion.  The VA examination report reflects the opinion of the examiner that the 4th rib fracture is not likely due to the gunshot wound because the fracture was much higher in the rib cage than the gunshot wound.  The 11th rib fracture/missing section is most likely due to the gunshot wound. 

The service-connected disability at issue is currently rated under 38 C.F.R. § 4.73, Diagnostic Code 5320, for Muscle Group XX (spinal muscles).  The noted function of Muscle Group XX is postural support of the body, and extension and lateral movements of the spine.  The provisions of Diagnostic Code 5320 establish that muscle injury involving the lumbar region is evaluated as follows:

Severe			60 percent disabling
Moderately severe	40 percent disabling
Moderate		20 percent disabling
Slight 			non compensable

After considering the evidence, the Board finds that the Veteran is not entitled to an initial rating higher than 20 percent for his residuals of a gunshot wound to the spinal muscles.  While the Veteran may feel that the current rating for spinal muscle disability is not adequate, the evidence of record shows that the gunshot wound has resulted in no more than moderate muscle injury throughout the rating period on appeal.  In reaching its conclusion, the Board has appropriately considered additional functional loss due to factors such as pain, weakness, incoordination, and fatigability.  Such criteria are considered as part of the evaluation of a moderate disability of muscles.  38 C.F.R. § 4.56 (d)(2)(ii) and (iii).  

The Veteran's complaints of muscle weakness, lowered fatigue threshold, pain, numbness, tingling and "heavy feeling," as multiple cardinal symptoms of muscle disability, are contemplated under the rating criteria for moderate muscle disability under 38 C.F.R. § 4.56.  In this regard, the Board notes that X-ray examination in May 2009 revealed the 11th right rib had a short section missing at its midportion, and that the clinician attributed the 11th rib missing section to the gunshot wound.  However, there has been no clinical demonstration of an open comminuted fracture of the 11th rib so as to warrant characterization as severe injury of the muscle group under 38 C.F.R. § 4.56(a).  Further, as noted above, on VA examination in August 2006, it was clinically noted that the disability at issue resulted in only moderate effect on the Veteran's ability to perform chores.  As such, there has been no clinical demonstration of an inability to keep up with work requirements as required for characterization as a moderately severe muscle disability, so as to warrant the next higher evaluation.  

As noted above, the August 2006 VA examination report reflects that the Veteran's disability had no significant effects on his general occupation.  There was no effect on his grooming, toileting, bathing, feeding, traveling, or shopping.  There was a mild effect on his dressing.  There was a moderate effect on chores.  Although, he no longer bowled or played golf due to discomfort with twisting, a podiatrist record reflects that he shoveled snow.  In addition, he had normal posture and gait, enjoyed working on cars, used exercise equipment, and his flare-ups were only moderate in severity.  The Board finds that the Veteran's symptoms do not reflect more than moderate muscle injury, and do not warrant an initial evaluation in excess of 20 percent.

The Board notes that entrance and exit scars are part of the criteria for evaluating a moderate disability under 38 C.F.R. § 4.56(d)(2)(iii).  However, in the present case, the Veteran is separately service-connected for his scar, evaluated as 10 percent disabling, effective from May 2003.  Evaluating the Veteran's scar again under the ratings for Muscle Groups would constitute impermissible "pyramiding." See 38 C.F.R. § 4.14 (2010).  

Extraschedular consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria contemplate a level of muscle impairment and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.

Thus, the evidence of record, as noted above, is against a finding that the Veteran has any symptoms which warrant an evaluation in excess of 20 percent at any time during the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
ORDER

Entitlement to an initial evaluation in excess of 20 percent for residuals of gunshot wound to the spinal muscles is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


